Citation Nr: 1107393	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin condition, claimed 
as secondary to herbicide exposure.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for hepatitis C, claimed as 
secondary to hemorrhoids.

4.  Entitlement to service connection for cirrhosis, claimed as 
secondary to hemorrhoids and hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1959 to March 1980.  Service in the Republic of Vietnam is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claims.

In October 2010, the Veteran presented sworn testimony during a 
personal hearing in Waco, Texas, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

Issues not currently on appeal

The September 2007 rating decision also denied the Veteran's 
claims of entitlement to service connection for skin cancer and 
lumbar spine disability.  As evidenced by the claims folder, a 
notice of disagreement was not filed as to those issues; said 
issues are, therefore, not in appellate status and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  
FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed skin disability and his presumed exposure to 
Agent Orange.

2.  The evidence of record demonstrates that the Veteran's 
hemorrhoids pre-existed his active military service.

3.  The competent medical evidence of record indicates that the 
Veteran's hemorrhoids were aggravated by his active military 
service.

4.  The competent medical evidence is at least in equipoise as to 
whether the Veteran's currently diagnosed hepatitis C is the 
result of surgery for his service-connected hemorrhoids.

5.  The competent medical evidence is at least in equipoise as to 
whether the Veteran's currently diagnosed cirrhosis is due to his 
hepatitis C and therefore proximately the result of the surgery 
for his service-connected hemorrhoids.


CONCLUSIONS OF LAW

1.  The Veteran's skin disability was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's pre-existing hemorrhoids were aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

3.  Resolving all doubt in the Veteran's favor, the Veteran's 
hepatitis C is proximately due to his service-connected 
hemorrhoids.  38 C.F.R. § 3.310 (2010).

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
cirrhosis is proximately due to his service-connected hepatitis C 
and hemorrhoids.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a skin 
disability, claimed as secondary to herbicide exposure.  He also 
seeks entitlement to service connection for hemorrhoids as well 
as hepatitis C and cirrhosis, which he contends are the proximate 
result of the hemorrhoids.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a Veteran and a Veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a Veteran and a Veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a Veteran and which part, if any, VA will attempt to obtain on 
behalf of a Veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated March 2007.  
The VCAA letter indicated that in order for service connection to 
be granted there must be evidence of (1) an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the March 2007 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claims.

The March 2007 VCAA letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter specifically requested:  "If 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any evidence 
in your possession that pertains to your claim, please send it to 
us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the March 2007 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the March 2007 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes the Veteran's statements, lay 
statements, service treatment records, and VA and private 
treatment records.  

Moreover, the Veteran was afforded VA examinations in June 2007 
as to his skin disability claim and in January 2009 as to his 
hemorrhoids, hepatitis C, and cirrhosis claims.  For reasons that 
will be detailed below, the Board found the January 2009 VA 
opinion to be inadequate.  Although the January 2009 VA opinion 
is inadequate, there is sufficient medical evidence to decide and 
grant the claim.  Accordingly, another remand for an adequate VA 
examination would only unnecessarily delay adjudication.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran). 

Review of the June 2007 medical opinion reflects that the VA 
physician thoroughly reviewed the Veteran's past medical history, 
documented his medical conditions, and rendered an opinion which 
appears to be consistent with the remainder of the evidence of 
record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) [the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion].  The Board therefore concludes 
that the June 2007 VA medical opinion is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for skin disability, 
claimed as due to herbicide exposure.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and a disease or injury incurred or aggravated during 
service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  In certain cases, competent lay evidence may demonstrate 
the presence of any of these elements.  Davidson v. Shinseki, 581 
F. 3d 1313 (Fed. Cir. 2009).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).

When a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As such, the Board must not only determine whether 
the Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents that 
were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but also must 
determine whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 
3.303(d) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for a skin 
disability, which he asserts he developed as a result of exposure 
to Agent Orange.  See, e.g., the Veteran's claim dated February 
2007.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) a nexus between the first two elements.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

It is undisputed that the Veteran is currently diagnosed with 
actinic keratoses and eczema.  See pathology report dated July 
2006.  As such, the Veteran has a current disability.  

With regard to the second element, evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, the Veteran's service treatment 
records are pertinently absent any complaint of or treatment for 
a skin disability.  Indeed, the first documented complaint of a 
skin disability was in September 2005, over twenty-five years 
after the Veteran's release from active duty.  See the private 
treatment record dated September 2005.  

Turning to the matter of in-service injury, the claimed injury is 
exposure to herbicides.  Because the Veteran served in Vietnam, 
his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002).  The remaining question is whether there is 
a link between the current actinic keratoses and eczema and the 
exposure to herbicides.

The Veteran's diagnosed skin disabilities are not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e), the nexus may not be presumed as a matter of law.  
Notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee, supra; see also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent Orange].

Crucially, after reviewing the Veteran's medical history and 
conducting a thorough skin examination, the June 2007 VA examiner 
specifically stated that the "Veteran's skin condition [is] not 
related to exposure to Agent Orange."  In rendering this 
conclusion, the VA examiner noted that the "Veteran has 
extensive sun damage of the skin:  multiple lentigo generalized 
over exposed areas of the skin, with underlying erythema, he's 
had squamous and cell cancer removed in the past; also occasional 
actinic keratoses."  The examiner then concluded that the 
Veteran's "eczema, lower legs with liquenification, [is] not 
caused by Agent Orange.  Actinic dermatosis with lentigo, 
keratosis and excised squamos cell carcinoma (not caused by Agent 
Orange but by excessive sun exposure...)."

The June 2007 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  The VA examiner noted the Veteran's 
report of in-service skin rash and the development of his current 
skin disabilities and further indicated that he relied upon the 
Veteran's medical records and his clinical experience in 
rendering his decision.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the VA opinion appears to be consistent with the 
Veteran's medical history, which is absent any documentation of a 
continuing diagnosis of skin disability until January 2005.  

The Veteran has not submitted a medical opinion to contradict the 
conclusions of the June 2007 VA examiner.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed skin disabilities are 
related to the Veteran's military service, the Board notes that 
under certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of 
current disability are supported by the clinical evidence.  
However, at issue in this case is whether there is competent 
evidence linking his current disability to in-service Agent 
Orange exposure.  While the Veteran may describe his symptoms, 
the complexity of the medical condition involved and the legal 
requirements are such that medical expertise is required to 
establish the cause, particularly when such an opinion requires 
consideration as to the effect of herbicides.  In this regard, 
there is no indication that the Veteran or his representative is 
competent to comment on medical matters such as etiology as they 
have not demonstrated they have the requisite training or 
education to do so.  See also 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his representative in 
support of the claim are not competent evidence of a nexus 
between current disability and Agent Orange exposure.  
Furthermore, the Veteran's theory was considered by the June 2007 
VA examiner and it was not endorsed.

To the extent that the Veteran is contending that he has had a 
skin disability on a continuous basis since service, the Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), noted in the law and regulations section above.  In 
Savage v. Gober, 
10 Vet. App. 488 (1997), the Court noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment may 
bear upon the credibility of the Veteran's current assertions of 
a continuity of symptomatology.  In the present case, a January 
2007 VA outpatient treatment note included a reported history of 
an intermittent rash for the past 40 years.  No diagnosis was 
rendered at that time, although creams were prescribed.  While 
competent to report observable symptomatology such as the 
presence of a rash or other abnormalities of the skin, the 
Veteran is not competent to report that his perceived symptoms 
during service and thereafter were manifestations of a chronic 
disability such as a chronic skin disability.  In the present 
case, the Veteran has been diagnosed with several different skin 
disorders.  Thus, while the Veteran could clearly describe 
symptoms, he would not be competent to differentiate between the 
disorders.  Additionally, the Board does not find the Veteran's 
report of a continuous rash since service to be credible.  In the 
present case, the Board notes that the Veteran's annual 
examinations during service never noted any skin disabilities and 
the Veteran affirmatively denied any skin diseases on reports of 
medical history dated in December 1967 and January 1974.  
Additionally, private hospital records in December 1980 and 
February 1981 described the skin as normal.  The December 1980 
record specifically noted there was no rash and no lesion.  
Furthermore, private records from D.B., D.O., which include 
treatment for skin lesions and actinic keratosis, does not 
include any reported history of a continuous rash.  In other 
words, the Veteran's contention of related symptomatology 
continually since service is contradicted by the examinations in 
service which did not note any skin abnormalities, his statements 
in service in which he denied a history of skin diseases, post 
service treatment records which described the skin as normal and 
the findings of the June 2007 VA examiner who specifically 
considered the Veteran's contentions in rendering his negative 
nexus opinion and who has the medical expertise to provide a 
competent opinion on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Therefore, without evidence of a nexus or evidence of continuity 
of symptomatology, the preponderance of the evidence is against 
the Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Entitlement to service connection for hemorrhoids.

Relevant law and regulations

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  
See 38 U.S.C.A. §§ 1111, 1111, 1113 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) [noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that the 
evidence of record establishes that the Veteran had hemorrhoids 
that pre-existed his military service.

Prior to his entry into active service in August 1958, the 
Veteran was afforded a service entrance examination.  Critically, 
the Veteran's hemorrhoids were noted on his August 1958 
enlistment examination.  At that time, the hemorrhoids were 
described as small, external, and asymptomatic. 

Given the notation of hemorrhoids at the Veteran's entrance 
examination, the presumption of soundness does not apply in the 
present case.  Consequently, the relevant inquiry is whether the 
Veteran's hemorrhoids were aggravated, rather than incurred in, 
active service.

(ii.)  Aggravation

As detailed above, a pre-existing injury will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  For the reasons stated below, the Board finds 
that the evidence shows that the Veteran's pre-existing 
hemorrhoids were aggravated by his military service.

As noted above, upon entry into service, the Veteran's 
hemorrhoids were described as small and asymptomatic.  A December 
1967 reenlistment examination continued to note the presence of 
external hemorrhoids.  Additionally, a May 1965 service treatment 
record described bleeding hemorrhoids, not thrombosed.  The 
Veteran was treated with sitz baths and ointment.  The Veteran 
was discharged from service in March 1980; however, the 
separation examination is not associated with the claims file.  
In other words, there are no records documenting the severity of 
the hemorrhoids at that time of his separation.  

Shortly after service, in December 1980, the Veteran was 
hospitalized for anemia, associated with rectal bleeding.  At 
that time, the Veteran described a history of 25 years of rectal 
bleeding, mostly when he was constipated.  The December 1980 air 
contrast barium enema indicated the Veteran had large external 
hemorrhoids. During the course of hospitalization, the Veteran 
had a hemorrhoidectomy in January 1981 and was given two units of 
whole blood due to the anemia.  The Veteran was readmitted 3 
additional times after the hemorrhoidectomy in January and 
February 1981 for rectal pain and difficulty moving his bowels.

The Veteran has submitted an opinion from Dr. D.J.B. in support 
of his contention that his hemorrhoids were aggravated by his 
military service.  In the February 2008 letter, Dr. D.J.B. stated 
that "[i]t is clear by reviewing [the Veteran's] military 
medical records that he matriculated into the Army with 
asymptomatic, small, hemorrhoids.  While serving in the U. S. 
Army, [the Veteran's] hemorrhoids worsened to the point of 
bleeding which prompted in-office medical evaluation in May 1965.  
At that time, the exacerbated hemorrhoid condition was treated 
with several topical preparations and a surgical referral was 
recommended.  After retiring from the military, [the Veteran] 
continued to have recurrent episodes of bleeding hemorrhoids 
which eventuated in a hemorrhoidectomy in 1980."  Dr. D.J.B. 
concluded, "It is quite obvious his hemorrhoidal condition 
worsened while on active duty in 1965 requiring a surgical 
referral. . . It is inconceivable and frankly irresponsible to 
denounce a military service connection in [the Veteran's] history 
of hemorrhoid problems which obviously worsened to the point of 
bleeding while on active duty."

The February 2008 medical opinion of Dr. D.J.B. appears to have 
been based upon examination of the Veteran, thorough review of 
the record, including the Veteran's service treatment records and 
private treatment records, in addition to thoughtful analysis of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  This 
medical opinion is consistent with the Veteran's personal Board 
hearing testimony as well as treatment records which document the 
Veteran's in-service treatment for bleeding hemorrhoids in May 
1965 and his hemorrhoidectomy in January 1981, less than six 
months after his military discharge.  The Board accordingly finds 
the February 2008 opinion of Dr. D.J.B. to be probative as to the 
issue of aggravation.

In contrast, the Veteran was afforded a VA examination in January 
2009 as to the hemorrhoids claim.  January 2009 VA examiner 
rendered the following opinion:  "[h]emorrhoids were a pre-
existing condition and therefore not a service connected 
disability."  

The January 2009 VA opinion is decidedly terse, legally 
inaccurate, and fails to address the issue of aggravation.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [holding 
that in assessing medical evidence, whether a physician provides 
a basis for his medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits]; see also 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000) [holding that 
other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion].  Critically, the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); Swann v. Brown, 
5 Vet. App. 229, 232 (1993).  The Board therefore finds the 
medical opinion of the January 2009 to be of no probative value 
as to the issue of aggravation.

Thus, the evidence above clearly demonstrates the Veteran's 
hemorrhoids increased in severity during service, progressing 
from small asymptomatic hemorrhoids at entrance, to bleeding 
hemorrhoids during service which ultimately required surgical 
treatment shortly after discharge.  The evidence of record does 
not contain any specific finding that the increase in the 
Veteran's hemorrhoids was due to the natural progression of the 
disease or was a temporary or intermittent flare-up.  In other 
words, there is no clear and unmistakable evidence that the 
hemorrhoids were not aggravated.  

Accordingly, the competent evidence of record demonstrates that 
the Veteran's hemorrhoids were permanently aggravated as a result 
of active military service.  38 U.S.C.A. § 1153.  This conclusion 
is supported by the Veteran's service treatment records, his 
personal hearing testimony, private records and the February 2008 
opinion of Dr. D.J.B.  The benefit sought on appeal is therefore 
granted.

Additional comment

The Board wishes to make it clear that service connection is 
granted only for disability resulting from in-service aggravation 
of the pre-existing hemorrhoid disability.  It is not the Board's 
responsibility to determine the degree of aggravation in the 
first instance.  See 38 C.F.R. § 4.22 (2010).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis.

As these issues involve the application of similar law to similar 
facts, they will be handled together for the sake of economy.

Relevant law and regulations

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2010).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

A review of the record demonstrates that the Veteran has asserted 
entitlement to service connection for hepatitis C and cirrhosis 
on secondary bases.  See the Report of Contact dated February 
2007.

The medical evidence of record demonstrates that the Veteran is 
currently diagnosed with hepatitis C and cirrhosis.  See, e.g., 
the private treatment record dated November 2006.  Accordingly, 
the Veteran has current disabilities.  As discussed above, the 
Veteran is now service-connected for hemorrhoids.

The remaining question is whether there is a link between the 
current hepatitis C and cirrhosis and the service-connected 
hemorrhoids.  The Veteran contends his blood transfusion during 
his hemorrhoidectomy resulted in his hepatitis C and subsequent 
cirrhosis.  

Significantly, a January 2005 private treatment record concluded 
the Veteran had hepatitis C, most likely from blood transfusion.  
No rationale for this opinion was provided.  During an October 
2005 private treatment visit, the Veteran reported his only risk 
factor for hepatitis C was the blood transfusion years beforehand 
during his hemorrhoidectomy.  

Additionally, the Veteran submitted a February 2008 letter from 
Dr. D.J.B. in support of his contention of medical nexus.  
Specifically, as discussed above, Dr. D.J.B. indicated that the 
Veteran's hemorrhoids were aggravated by his military service.  
He further stated that "[c]onsequently, there is also an obvious 
military service connection with [the Veteran's] history of 
hepatitis C that was contracted during blood transfusion in 1980 
due to perioperative complications of his hemorrhoidectomy, as 
well as with the resultant cirrhosis secondary to chronic 
hepatitis C."  Although the private physician provided a 
rationale for the opinion concerning the hemorrhoids, he did not 
provide a thorough explanation for his opinion that the hepatitis 
C was related to the blood transfusion or the cirrhosis was 
related to the hepatitis C.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

The Board has also reviewed the opinion of the January 2009 VA 
examiner who noted that "there is no evidence of hepatitis C 
prior to the transfusions with a 20 year lapse between the 
transfusions and the diagnosis of hepatitis C - it is impossible 
to say without mere speculation that the transfusions caused the 
hepatitis C."  He then concluded, "[t]herefore, it is less 
likely than not that the patient's current hepatitis C is caused 
by his military service or any treatment he received for 
hemorrhoids while in service."  The Court of Appeals for 
Veterans' Claims (the Court) recently held in Jones v. Shinseki, 
23 Vet. App. 382 (2010) that in order to rely upon a statement 
that an opinion cannot be provided without resorting to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record.  
The examiner here did not provide any reasons as to why such an 
opinion would be speculative.  Accordingly, the Board finds it to 
be of little weight of probative value.  C.f. Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

The Veteran has also testified and provided statements that his 
only risk factor for hepatitis C was the blood transfusion during 
the hemorrhoidectomy.  The Board finds the Veteran's statement 
that the transfusion was his only risk factor to be highly 
credible.  The Veteran has been consistent throughout the appeal 
in reporting this as the risk factor. See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  In 
fact, the Veteran first reported the transfusion as the risk 
factor during an October 2005 private outpatient treatment visit.  
This report was prepared at a time when the Veteran was not 
seeking VA compensation for his hepatitis C and the Veteran's 
sole purpose in relaying the history was to obtain an accurate 
diagnosis and treatment for his condition.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, to 
include a thorough and adequate VA examination.  However, under 
the law, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In the present 
case, there is a positive nexus opinion from Dr. D.J.B who 
reviewed of the record, and considered the Veteran's credible 
history and medical conditions.  While a complete rationale was 
not provided, the opinion is consistent with other medical 
evidence of record suggesting the transfusion was the only risk 
factor and thus the cause of the hepatitis C.  Similarly, while 
there was no rationale for the opinion relating the cirrhosis to 
the hepatitis C, there is no evidence of record contradicting 
such a finding.  

Therefore, resolving all doubt in the Veteran's favor, the Board 
finds that the evidence is at least in equipoise as to whether 
the Veteran's currently diagnosed hepatitis C is proximately due 
to his service-connected hemorrhoids and whether the cirrhosis is 
proximately due to the hepatitis C.  The benefit of the doubt 
rule is accordingly for application.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010).  Therefore, for reasons 
and bases expressed above, the benefits sought on appeal are 
granted.



ORDER

Entitlement to service connection for skin disability is denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for cirrhosis is granted.




____________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


